EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua Collins, Registration No. 73,363 on 3/29/2022
The following claims had been amended:
32. (Currently Amended) A terminal, comprising: 
at least one processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions to: 
receive a touch operation on an icon of a first application displayed on the terminal; 
collect a biological feature of a user in response to the touch operation; 
compare the collected biological feature with at least one biological feature bound to the first application, wherein each biological feature of the at least one biological feature is bound to a user account of the first application, and wherein each user account corresponds to a resource directory; 

log in to the first application according to the first user account, and load information stored in a first resource directory corresponding to the first user account in response to determining the first user account is bound to the first biological  feature of the at least one biological feature; 
determine a second user account that meets a preset condition and that is not bound to any biological feature in response to the comparison result indicating that the collected biological feature does not match the first biological feature of the at least one biological feature; and 
log in to the first application 
39. (Currently Amended) An authentication method, comprising:
receiving a touch operation on an icon of a first application displayed on a terminal;
collecting a biological feature of a user in response to the touch operation;

determining a first user account bound to a first biological feature of the at least one biological feature in response to a comparison result of the comparing the collected biological feature with the at least one biological feature indicating that the collected biological feature matches the first biological feature; 
logging in to the first application according to the first user account, and loading information stored in a first resource directory corresponding to the first user account in response to determining the first user account is bound to the first biological 
feature of the at least one biological feature;
determining a second user account that meets a preset condition and that is not bound to any biological feature in response to the comparison result indicating that the            collected biological feature does not match the first biological feature of the at least one biological feature; and
logging in to the first application 
condition and that is not bound to any biological feature.
46. (Currently Amended) A non-transitory computer-readable storage medium having computer-readable program code stored therein, the program code comprising instructions that, when executed by a processor of a terminal, cause the terminal to:
receive a touch operation on an icon of a first application displayed on the terminal;
collect a biological feature of a user in response to the touch operation;
compare the collected biological feature with at least one biological feature bound to the first application, wherein each biological feature of the at least one biological feature is bound to a user account of the first application, and wherein each user account corresponds to a resource directory;
determine a first user account bound to a first biological feature of the at least one biological feature in response to a comparison result of the comparing the collected biological feature with the at least one biological feature indicating that the collected biological feature matches the first biological feature; and
log in to the first application according to the first user account, and load information stored in a first resource directory corresponding to the first user account in response to determining the first user account is bound to the first biological  feature of the at least one biological feature;
determine a second user account that meets a preset condition and that is not bound to any biological feature in response to the comparison result indicating that the      collected biological feature does not match the first biological feature of the at least one biological feature; and
log in to the first application .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations log in to the first application according to the first user account, and load information stored in a first resource directory corresponding to the first user account in response to determining the first user account is bound to the first biological  feature of the at least one biological feature; determine a second user account that meets a preset condition and that is not bound to any biological feature in response to the comparison result indicating that the collected biological feature does not match the first biological feature of the at least one biological feature; and  log in to the first application according to the second user account, and load information stored in a second resource directory corresponding to the second user account in response to determining the second user account that meets the preset condition and that is not bound to any biological  
feature recited in claims 32, 39 and 46, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 32, 39 and 46 and as a whole.
Thus, claims 32, 39 and 46 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143


/XUYANG XIA/
Primary Examiner, Art Unit 2143